Exhibit 10.1

 

4,197,331 Shares

 

CHIPOTLE MEXICAN GRILL, INC.

 

Class A Common Stock (Par Value $0.01 Per Share)

 

 

UNDERWRITING AGREEMENT

 

 

May 18, 2006

 

--------------------------------------------------------------------------------


 

May 18, 2006

 

Morgan Stanley & Co. Incorporated

Cowen and Company, LLC

c/o  Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York 10036

 

Dear Sirs and Mesdames:

 

Certain shareholders of Chipotle Mexican Grill, Inc., a Delaware corporation
(the “Company”), named in Schedule I hereto (the “Selling Shareholders”) propose
to sell to the several Underwriters named in Schedule II hereto (the
“Underwriters”) an aggregate of 4,197,331 shares (the “Firm Shares”) of the
Company’s Class A Common Stock, par value $0.01 per share (the “Class A Common
Stock”), each Selling Shareholder selling the amount set forth opposite such
Selling Shareholder’s name in Schedule I hereto.

 

McDonald’s Ventures, LLC, a Delaware limited liability company (“Ventures”),
which is a Selling Shareholder, also proposes to sell to the several
Underwriters not more than an additional 629,599 shares of Class A Common Stock
(the “Additional Shares”) if and to the extent that you, as managers of the
offering, shall have determined to exercise, on behalf of the Underwriters, the
right to purchase such shares of Class A Common Stock granted to the
Underwriters in Section 3 hereof. The Firm Shares and the Additional Shares are
hereinafter collectively referred to as the “Shares.”  The shares of Class A
Common Stock and Class B Common Stock, par value $0.01 per share, to be
outstanding after giving effect to the sales contemplated hereby are hereinafter
referred to collectively as the “Common Stock.”

 

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, including a prospectus, relating to the
Shares. The registration statement as amended at the time it becomes effective,
including the information (if any) deemed to be part of the registration
statement at the time of effectiveness pursuant to Rule 430A under the
Securities Act of 1933, as amended (the “Securities Act”), is hereinafter
referred to as the “Registration Statement”; the prospectus in the form first
used to confirm sales of Shares (or in the form first made available to the
Underwriters by the Company to meet requests of purchasers pursuant to Rule 173
under the Securities Act) is hereinafter referred to as the “Prospectus.”  If
the Company has filed an abbreviated registration statement to register
additional shares of Class A Common Stock pursuant to Rule 462(b) under the
Securities Act (the “Rule 462 Registration Statement”), then any reference
herein to the term “Registration Statement” shall be deemed to include such Rule
462 Registration Statement.

 

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “free writing prospectus” has the meaning set
forth in Rule 405 under the Securities Act, “Time of Sale Prospectus” means the
preliminary prospectus together with any free writing prospectuses and other
items identified in Schedule III hereto, and “broadly available road show” means
a “bona fide electronic road show” as defined in Rule 433(h)(5) under the
Securities Act that has been made available without restriction to any person.

 

1.             Representations and Warranties of the Company. The Company
represents and warrants to and agrees with each of the Underwriters that:

 

(a)       The Registration Statement has become effective; no stop order
suspending the effectiveness of the Registration Statement is in effect, and no
proceedings for such purpose are pending before or threatened by the Commission.

 

(b)      (i) The Registration Statement, when it became effective, did not
contain and, as amended or supplemented, if applicable, will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(ii) the Registration Statement and the Prospectus comply and, as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act and the applicable rules and regulations of the Commission
thereunder, (iii) the Time of Sale Prospectus does not, and at the time of each
sale of Shares in connection with the offering when the Prospectus is not yet
available to prospective purchasers and at the Closing Date (as defined in
Section ‎4), the Time of Sale Prospectus, as then amended or supplemented by the
Company, if applicable, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
(iv) the broadly available road show, if any, which is identified in Schedule
III as part of the Time of Sale Prospectus, when considered with the other items
identified in Schedule III as part of the Time of Sale Prospectus, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (v) the Prospectus does not
contain and, as amended or supplemented, if applicable, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, provided, in each case, that the representations
and warranties set forth in this paragraph do not apply to statements or
omissions in the Registration Statement, the Time of Sale Prospectus or the
Prospectus based upon information relating to any Underwriter furnished to the
Company in writing by such Underwriter through you expressly for use therein.

 

(c)       The Company is not an “ineligible issuer” in connection with the
offering pursuant to Rules 164, 405 and 433 under the Securities Act. Any

 

2

--------------------------------------------------------------------------------


 

free writing prospectus that the Company is required to file pursuant to Rule
433(d) under the Securities Act has been, or will be, filed with the Commission
in accordance with the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder. Each free writing prospectus
that the Company has filed, or is required to file, pursuant to Rule 433(d)
under the Securities Act or that was prepared by or on behalf of or used or
referred to by the Company complies or will comply in all material respects with
the requirements of the Securities Act and the applicable rules and regulations
of the Commission thereunder. Except for the free writing prospectuses, if any,
identified in Schedule III hereto, and electronic road shows, if any, furnished
to you before first use, the Company has not prepared, used or referred to, and
will not, without your prior written consent, prepare, use or refer to, any free
writing prospectus.

 

(d)      The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business as described in the Time of Sale Prospectus and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the condition,
financial or otherwise, earnings or business or operations of the Company and
its subsidiaries, taken as a whole (a “Material Adverse Effect”).

 

(e)       Each “significant subsidiary” of the Company, as defined in Rule
1-02(w) of Regulation S-X under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business as described in the Time of Sale Prospectus and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect; all of the issued shares of capital stock of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and, except as listed on Schedule IV hereto, are
wholly owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims.

 

(f)       This Agreement has been duly authorized, executed and delivered by the
Company.

 

(g)      The authorized capital stock of the Company will, immediately prior to
the Closing Date, conform as to legal matters to the description thereof
contained in each of the Time of Sale Prospectus and the Prospectus under the
heading “Description of Capital Stock.”

 

3

--------------------------------------------------------------------------------


 

(h)      The shares of Common Stock (including the Shares to be sold by the
Selling Shareholders) outstanding have been duly authorized and are validly
issued, fully paid and non-assessable.

 

(i)        The execution and delivery by the Company of, and the performance by
the Company of its obligations under, this Agreement will not contravene any (i)
provision of applicable law, (ii) the certificate of incorporation or by-laws of
the Company, (iii) any agreement or other instrument binding upon the Company or
any of its subsidiaries that is material to the Company and its subsidiaries,
taken as a whole, or (iv) any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company or any subsidiary,
except, in case of clauses (iii) and (iv) for such contraventions as would not
reasonably be expected to have a Material Adverse Effect, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement, except such as have already been obtained or may be
required by the securities or Blue Sky laws of the various states in connection
with the offer and sale of the Shares.

 

(j)        There has not occurred any material adverse change, or any
development involving a prospective material adverse change, in the condition,
financial or otherwise, or in the earnings, business or operations of the
Company and its subsidiaries, taken as a whole, from that set forth in the Time
of Sale Prospectus.

 

(k)       There are no legal or governmental proceedings pending or, to the
knowledge of the Company, threatened to which the Company or any of its
subsidiaries is a party or to which any of the properties of the Company or any
of its subsidiaries is subject other than proceedings (i) accurately described
in all material respects in the Time of Sale Prospectus and proceedings that
would not have a Material Adverse Effect on the Company and its subsidiaries,
taken as a whole, or on the power or ability of the Company to perform its
obligations under this Agreement or to consummate the transactions contemplated
by the Time of Sale Prospectus or (ii) that are required to be described in the
Registration Statement or the Time of Sale Prospectus and are not so described
or that, if determined adversely to the Company or any of its subsidiaries,
could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect; and there are no statutes, regulations, contracts or other
documents that are required to be described in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement that are not
described or filed as required.

 

(l)        Each preliminary prospectus filed as part of the registration
statement as originally filed or as part of any amendment thereto, or filed
pursuant to Rule 424 under the Securities Act, complied when so filed in all
material respects with the Securities Act and the applicable rules and
regulations of the Commission thereunder.

 

4

--------------------------------------------------------------------------------


 

(m)      The Company is not required to register as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended.

 

(n)      Except as described in the Time of Sale Prospectus, the Company and its
subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals could not
reasonably be expected to have, singly or in the aggregate, a Material Adverse
Effect.

 

(o)      Except as described in the Time of Sale Prospectus, there are no costs
or liabilities associated with Environmental Laws (including, without
limitation, any capital or operating expenditures required for clean up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which could reasonably be expected to have, singly
or in the aggregate, a Material Adverse Effect.

 

(p)      Except as described in the Time of Sale Prospectus, there are (i) no
contracts, agreements or understandings between the Company and any person
granting such person the right to require the Company to file a registration
statement under the Securities Act with respect to any securities of the Company
or (ii) to require the Company to include such securities with the Shares
registered pursuant to the Registration Statement; all such rights have been
validly waived in respect of the Registration Statement.

 

(q)      Subsequent to the respective dates as of which information is given in
each of the Registration Statement, the Time of Sale Prospectus and the
Prospectus (i) the Company and its subsidiaries on a consolidated basis have not
incurred any material liability or obligation, direct or contingent, nor entered
into any material transaction; (ii) the Company has not purchased any of its
outstanding capital stock, nor declared, paid or otherwise made any dividend or
distribution of any kind on its capital stock other than ordinary and customary
dividends; and (iii) there has not been any material change in the capital
stock, short-term debt or long-term debt of the Company and its subsidiaries on
a consolidated basis, except in each case as described in each of the
Registration Statement, the Time of Sale Prospectus and the Prospectus.

 

(r)       The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal

 

5

--------------------------------------------------------------------------------


 

property owned by them which is material to the business of the Company and its
subsidiaries, taken as a whole, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Time of Sale
Prospectus or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries; and any real property and buildings held under
lease by the Company and its subsidiaries that are material to the Company and
its subsidiaries, taken as a whole, are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries, in each case except as described in the Time of
Sale Prospectus.

 

(s)       The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names currently employed by them in
connection with the business now operated by them, except where the failure to
own, possess or have the right to acquire such intellectual property could not
reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any of its subsidiaries has received any notice of infringement of
or conflict with asserted rights of others with respect to any of the foregoing
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, could reasonably be expected to have a Material Adverse
Effect.

 

(t)       No material labor dispute with the employees of the Company or any of
its subsidiaries exists, except as described in the Time of Sale Prospectus, or,
to the knowledge of the Company, is imminent; and the Company is not aware of
any existing, threatened or imminent labor disturbance by the employees of any
of its principal suppliers, manufacturers or contractors that could reasonably
be expected to have a Material Adverse Effect.

 

(u)      The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; and except as described in the Time of Sale Prospectus, neither the
Company nor any of its subsidiaries has any reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that could not reasonably be expected to have
a Material Adverse Effect.

 

(v)      The Company and its subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses other
than such certificates, authorizations and permits which the failure to so
possess could

 

6

--------------------------------------------------------------------------------


 

not reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect, except as described in the Time of Sale Prospectus.

 

(w)      The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(x)       Except as described in the Time of Sale Prospectus, the Company has
not sold, issued or distributed any shares of any class of common stock during
the six-month period preceding the date hereof, including any sales pursuant to
Rule 144A under, or Regulation D or S of, the Securities Act, other than shares
issued pursuant to employee benefit plans, qualified stock option plans or other
employee compensation plans or pursuant to outstanding options, rights or
warrants.

 

2.             Representations and Warranties of Parent, Ventures and the
Selling Shareholders other than Ventures.

 

(a)       Each Selling Shareholder other than Ventures represents and warrants
to and agrees with each of the Underwriters that:

 

(i)            This Agreement has been duly authorized, executed and delivered
by or on behalf of such Selling Shareholder.

 

(ii)           The execution and delivery by such Selling Shareholder of, and
the performance by such Selling Shareholder of its obligations under, this
Agreement will not contravene any (1) provision of applicable law, (2) the
organizational documents of such Selling Shareholder, if applicable, (3) any
agreement or other instrument binding upon such Selling Shareholder or, if
applicable, any of its subsidiaries that is material to such Selling Shareholder
and its subsidiaries, taken as a whole, or (4) any judgment, order or decree of
any governmental body, agency or court having jurisdiction over such Selling
Shareholder or, if applicable, any of its subsidiaries, except in the case of
clauses (3) and (4) for such contraventions as would not reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
condition,

 

7

--------------------------------------------------------------------------------


 

financial or otherwise, earnings or business or operations of such Selling
Shareholder and its subsidiaries, taken as a whole, and no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for the performance by such Selling Shareholder of its
obligations under this Agreement, except such as have already been obtained or
may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Shares.

 

(iii)          The execution and delivery by such Selling Shareholder of, and
the performance by such Selling Shareholder of its obligations under, the Letter
of Transmittal and Custody Agreement signed by such Selling Shareholder and
Computershare Trust Company, Inc., as Custodian, relating to the deposit of the
Shares to be sold by such Selling Shareholder (the “Custody Agreement”) and the
Power of Attorney appointing certain individuals as such Selling Shareholder’s
attorneys in fact to the extent set forth therein, relating to the transactions
contemplated hereby and by the Registration Statement (the “Power of Attorney”)
will not contravene (1) any provision of applicable law, (2) the organizational
documents of such Selling Shareholder, if applicable, (3) any agreement or other
instrument binding upon such Selling Shareholder or (4) any judgment, order or
decree of any governmental body, agency or court having jurisdiction over such
Selling Shareholder, except in the case of clauses (3) and (4) for such
contraventions as would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the condition, financial or
otherwise, earnings or business or operations of such Selling Shareholder and
its subsidiaries, taken as a whole, and no consent, approval, authorization or
order of, or qualification with, any governmental body or agency is required for
the performance by such Selling Shareholder of its obligations under the Custody
Agreement or Power of Attorney of such Selling Shareholder, except such as may
be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Shares.

 

(iv)          Such Selling Shareholder has, and on the Closing Date will have,
valid title to, or a valid “security entitlement” within the meaning of Section
8-501 of the New York Uniform Commercial Code in respect of, the Shares to be
sold by such Selling Shareholder free and clear of all security interests,
claims, liens, equities or other encumbrances and the legal right and power, and
all authorization and approval required by law, (1) to enter into this
Agreement, (2) to enter into the Custody Agreement and the Power of Attorney and
(3) to sell, transfer and deliver the Shares to be sold by such Selling
Shareholder or a security entitlement in respect of such Shares.

 

(v)           Upon payment for the Shares to be sold by such Selling Shareholder
pursuant to this Agreement, delivery of such Shares,

 

8

--------------------------------------------------------------------------------


 

as directed by the Underwriters, to Cede & Co. (“Cede”) or such other nominee as
may be designated by the Depository Trust Company (“DTC”), registration of such
Shares in the name of Cede or such other nominee and the crediting of such
Shares on the books of DTC to securities accounts of the Underwriters (assuming
that neither DTC nor any such Underwriter has notice of any adverse claim
(within the meaning of Section 8-105 of the New York Uniform Commercial Code
(the “UCC”)) to such Shares), (A) DTC shall be a “protected purchaser” of such
Shares within the meaning of Section 8-303 of the UCC, (B) under Section 8-501
of the UCC, the Underwriters will acquire a valid security entitlement in
respect of such Shares and (C) no action based on any “adverse claim”, within
the meaning of Section 8-102 of the UCC, to such Shares may be asserted against
the Underwriters with respect to such security entitlement; for purposes of this
representation, such Selling Shareholder may assume that when such payment,
delivery and crediting occur, (X) such Shares will have been registered in the
name of Cede or another nominee designated by DTC, in each case on the Company’s
share registry in accordance with its certificate of incorporation, bylaws and
applicable law, (Y) DTC will be registered as a “clearing corporation” within
the meaning of Section 8-102 of the UCC and (Z) appropriate entries to the
accounts of the several Underwriters on the records of DTC will have been made
pursuant to the UCC.

 

(vi)          If such Selling Shareholder is not an individual, such Selling
Shareholder has been duly organized and is validly existing as an entity in good
standing under the laws of the jurisdiction of its organization.

 

(vii)         The Custody Agreement and the Power of Attorney have been duly
authorized, executed and delivered by such Selling Shareholder and are valid and
binding agreements of such Selling Shareholder.

 

(viii)        Certificate(s) representing at least the number of shares of Class
B Common Stock convertible into at least the aggregate number of Shares opposite
the name of such Selling Shareholder on Schedule I hereto have been placed in
custody with the Custodian for the purpose of effecting the conversion of such
shares of Class B Common Stock and the sale of the Shares pursuant to this
Agreement.

 

(ix)           Except as described in the Time of Sale Prospectus, there are no
contracts, agreements or understandings between such Selling Shareholder and any
person granting such person the right to require the Company to file or cause
the Company to file a registration statement under the Securities Act with
respect to any securities of the Company or to require the Company to include
such securities with the Shares registered pursuant to the Registration
Statement.

 

9

--------------------------------------------------------------------------------


 

(x)            Such Selling Shareholder has no reason to believe that the
representations and warranties of the Company contained in Section 1(b) of this
Agreement (other than Section 1(b)(ii) as to which the Selling Shareholder is
not called upon to express any belief) are not true and correct; provided that,
with respect to any Selling Shareholder who is not a director or officer of the
Company or whose shares are not deemed to be beneficially owned by a director or
officer of the Company under Rule 13d-3 under the Exchange Act, the
representation and warranty set forth in this paragraph 2(a)(x) are limited to
statements or omissions made in reliance upon information relating to such
Selling Shareholder furnished to the Company in writing by such Selling
Shareholder expressly for use in the Registration Statement, the Time of Sale
Prospectus, the Prospectus or any amendments or supplements thereto.

 

(xi)           The sale of the Shares by such Selling Shareholder pursuant to
this Agreement is not prompted by any material information concerning the
Company or any of its subsidiaries which is not set forth in the Time of Sale
Prospectus.

 

(b)           Ventures represents and warrants to and agrees with each of the
Underwriters that:

 

(i)           This Agreement has been duly authorized, executed and delivered by
or on behalf of Ventures.

 

(ii)          Ventures has, and on the Closing Date will have, valid title to,
or a valid “security entitlement” within the meaning of Section 8-501 of the New
York Uniform Commercial Code in respect of, the Shares to be sold by Ventures
free and clear of all security interests, claims, liens, equities or other
encumbrances and the legal right and power, and all authorization and approval
required by law, to enter into this Agreement and to sell, transfer and deliver
the Shares to be sold by Ventures or a security entitlement in respect of such
Shares.

 

(iii)         Upon payment for the Shares to be sold by Ventures pursuant to
this Agreement, delivery of such Shares, as directed by the Underwriters, to
Cede & Co. (“Cede”) or such other nominee as may be designated by the Depository
Trust Company (“DTC”), registration of such Shares in the name of Cede or such
other nominee and the crediting of such Shares on the books of DTC to securities
accounts of the Underwriters (assuming that neither DTC nor any such Underwriter
has notice of any adverse claim (within the meaning of Section 8-105 of the New
York Uniform Commercial Code (the “UCC”)) to such Shares), (A) DTC shall be a
“protected purchaser” of such Shares within the meaning of Section 8-303 of the
UCC, (B) under Section 8-501 of the UCC, the Underwriters will acquire a valid
security entitlement in respect of such Shares and (C) no action based on any
“adverse claim”, within the

 

10

--------------------------------------------------------------------------------


 

meaning of Section 8-102 of the UCC, to such Shares may be asserted against the
Underwriters with respect to such security entitlement; for purposes of this
representation, Ventures may assume that when such payment, delivery and
crediting occur, (x) such Shares will have been registered in the name of Cede
or another nominee designated by DTC, in each case on the Company’s share
registry in accordance with its certificate of incorporation, bylaws and
applicable law, (y) DTC will be registered as a “clearing corporation” within
the meaning of Section 8-102 of the UCC and (z) appropriate entries to the
accounts of the several Underwriters on the records of DTC will have been made
pursuant to the UCC.

 

(iv)        Ventures has been duly formed and is validly existing as a limited
liability company in good standing under the laws of the jurisdiction of its
formation.

 

(v)         The execution and delivery by Ventures of, and the performance by
Ventures of its obligations under, this Agreement will not contravene any (1)
provision of applicable law, (2) the organizational documents of Ventures, (3)
any agreement or other instrument binding upon Ventures or any of its
subsidiaries that is material to Ventures and its subsidiaries, taken as a
whole, or (4) any judgment, order or decree of any governmental body, agency or
court having jurisdiction over Ventures or any of its subsidiaries, except, in
the case of clauses (3) and (4) for such contraventions as would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on the condition, financial or otherwise, earnings or business or operations of
Ventures and its subsidiaries, taken as a whole, and no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for the performance by Ventures of its obligations under this
Agreement, except such as have already been obtained or may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Shares.

 

(vi)        Except as described in the Time of Sale Prospectus, there are no
contracts, agreements or understandings between Ventures and any person granting
such person the right to require the Company to file or cause the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company or to require the Company to include such securities
with the Shares registered pursuant to the Registration Statement.

 

(vii)       Ventures has no reason to believe that the representations and
warranties of the Company contained in Section 1(b) of this Agreement (other
than Section 1(b)(ii) as to which Ventures is not called upon to express any
belief) are not true and correct; and the sale of the Shares by Ventures
pursuant to this Agreement is not prompted by any

 

11

--------------------------------------------------------------------------------


 

material information concerning the Company or any of its subsidiaries which is
not set forth in the Time of Sale Prospectus.

 

(c)       McDonald’s Corporation (the “Parent”) represents and warrants to and
agrees with each of the Underwriters that:

 

(i)            This Agreement has been duly authorized, executed and delivered
by or on behalf of Parent.

 

(ii)           The Parent has no reason to believe that the representations and
warranties of the Company contained in Section 1(b) of this Agreement (other
than Section 1(b)(ii) as to which the Parent is not called upon to express any
belief) are not true and correct; and the sale of the Shares by Ventures
pursuant to this Agreement is not prompted by any material information
concerning the Company or any of its subsidiaries which is not set forth in the
Time of Sale Prospectus.

 

3.             Agreements to Sell and Purchase. Each Selling Shareholder,
severally and not jointly, hereby agrees to sell to the several Underwriters,
and each Underwriter, upon the basis of the representations and warranties
herein contained, but subject to the conditions hereinafter stated, agrees,
severally and not jointly, to purchase from each Selling Shareholder at $58.8862
per share (the “Purchase Price”) the number of Firm Shares (subject to such
adjustments to eliminate fractional shares as you may determine) that bears the
same proportion to the number of Firm Shares to be sold by such Selling
Shareholder as the number of Firm Shares set forth in Schedule II hereto
opposite the name of such Underwriter bears to the total number of Firm Shares.

 

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, Ventures agrees to sell to the
Underwriters the Additional Shares, and the Underwriters shall have the right to
purchase, severally and not jointly, up to 629,599 Additional Shares at the
Purchase Price. Morgan Stanley & Co. Incorporated (“Morgan Stanley”) and Cowen
and Company, LLC (“Cowen”) may exercise this right on behalf of the Underwriters
in whole or from time to time in part by giving written notice not later than 30
days after the date of this Agreement. Any exercise notice shall specify the
number of Additional Shares to be purchased by the Underwriters and the date on
which such shares are to be purchased. Each purchase date must be at least two
business days after the written notice is given and may not be earlier than the
closing date for the Firm Shares nor later than ten business days after the date
of such notice. Additional Shares may be purchased as provided in Section 5
hereof solely for the purpose of covering over-allotments made in connection
with the offering of the Firm Shares. On each day, if any, that Additional
Shares are to be purchased (an “Option Closing Date”), each Underwriter agrees,
severally and not jointly, to purchase the number of Additional Shares (subject
to such adjustments to eliminate fractional shares as you may determine) that
bears the same proportion to the total number of Additional Shares to be
purchased on such

 

12

--------------------------------------------------------------------------------


 

Option Closing Date as the number of Firm Shares set forth in Schedule II hereto
opposite the name of such Underwriter bears to the total number of Firm Shares.

 

The Company hereby agrees that, without the prior written consent of Morgan
Stanley and Cowen on behalf of the Underwriters, it will not, during the period
ending 90 days after the date of the Prospectus, (1) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock or (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise or (3) file any registration statement with the Commission
relating to the offering of any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock.

 

The restrictions contained in the preceding paragraph shall not apply to (a) the
Shares to be sold hereunder, (b) the issuance by the Company of shares of Common
Stock upon the exercise of an option or warrant or the conversion of a security
outstanding on the date hereof of which the Underwriters have been advised in
writing or that is described in the Time of Sale Prospectus, (c) the grant of
options or the issuance of shares of Common Stock to employees, officers,
directors, advisors or consultants pursuant to any employee benefit plan
described in the Prospectus or (d) the filing of any registration statement on
Form S-8 in respect of any employee benefit plan described in the Prospectus.
Notwithstanding the foregoing, if (i) during the last 17 days of the 90-day
restricted period the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (ii) prior to the expiration
of the 90-day restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
90-day period, the restrictions imposed by this agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. The
Company shall promptly notify Morgan Stanley and Cowen of any earnings release,
news or event that may give rise to an extension of the initial 90-day
restricted period.

 

4.             Terms of Public Offering. Each of the Company and the Selling
Shareholders are advised by you that the Underwriters propose to make a public
offering of their respective portions of the Shares as soon after the
Registration Statement and this Agreement have become effective as in your
judgment is advisable. Each of the Company and the Selling Shareholders are
further advised by you that the Shares are to be offered to the public initially
at $61.50 per share (the “Public Offering Price”) and to certain dealers
selected by you at a price that represents a concession not in excess of $1.70
per share under the Public Offering Price.

 

13

--------------------------------------------------------------------------------


 

5.             Payment and Delivery. Payment for the Firm Shares to be sold by
each Selling Shareholder shall be made to such Selling Shareholder in Federal or
other funds immediately available in New York City against delivery of such Firm
Shares for the respective accounts of the several Underwriters at 10:00 a.m.,
New York City time, on May 24, 2006, or at such other time on the same or such
other date, not later than May 31, 2006, as shall be designated in writing by
you. The time and date of such payment are hereinafter referred to as the
“Closing Date.”

 

Payment for any Additional Shares shall be made to Ventures in Federal or other
funds immediately available in New York City against delivery of such Additional
Shares for the respective accounts of the several Underwriters at 10:00 a.m.,
New York City time, on the date specified in the corresponding notice described
in Section 3 or at such other time on the same or on such other date, in any
event not later than June 30, 2006, as shall be designated in writing by you.

 

The Firm Shares and Additional Shares shall be registered in such names and in
such denominations as you shall request in writing not later than one full
business day prior to the Closing Date or the applicable Option Closing Date, as
the case may be. The Firm Shares and Additional Shares shall be delivered to you
on the Closing Date or an Option Closing Date, as the case may be, for the
respective accounts of the several Underwriters, with any transfer taxes payable
in connection with the transfer of the Shares to the Underwriters duly paid,
against payment of the Purchase Price therefor.

 

6.             Conditions to the Underwriters’ Obligations. The obligations of
the Selling Shareholders to sell the Shares to the Underwriters and the several
obligations of the Underwriters to purchase and pay for the Shares on the
Closing Date are subject to the condition that the Registration Statement shall
have become effective not later than 5:00 p.m., New York City time, on the date
hereof.

 

The several obligations of the Underwriters are subject to the following further
conditions:

 

(a)       Subsequent to the execution and delivery of this Agreement and prior
to the Closing Date:

 

(i)            there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded any of the securities of the Company or any of
its subsidiaries by any “nationally recognized statistical rating organization,”
as such term is defined for purposes of Rule 436(g)(2) under the Securities Act;
and

 

14

--------------------------------------------------------------------------------


 

(ii)           there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations of the Company and its subsidiaries, taken
as a whole, from that set forth in the Time of Sale Prospectus that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Shares on the terms and in the manner contemplated
in the Time of Sale Prospectus.

 

(b)      The Underwriters shall have received on the Closing Date:

 

(i)            a certificate, dated the Closing Date and signed by an executive
officer of the Company to the effect set forth in Section 6(a)(i) above and to
the effect that the representations and warranties of the Company contained in
this Agreement are true and correct as of the Closing Date and that the Company
has complied with all of the agreements and satisfied all of the conditions on
its part to be performed or satisfied hereunder on or before the Closing Date.
The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened;

 

(ii)           a certificate, dated the Closing Date and signed by an officer of
Ventures, who is authorized by corporate action to provide such certificate, to
the effect that the representations and warranties of Ventures contained in this
Agreement are true and correct as of the Closing Date and that Ventures has
complied with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date;

 

(iii)          a certificate, dated the Closing Date and signed by an officer of
Parent, who is authorized by corporate action to provide such certificate, to
the effect that the representations and warranties of Parent contained in this
Agreement are true and correct as of the Closing Date; and

 

(iv)          a certificate, dated the Closing Date and signed by Montgomery F.
Moran or John R. Hartung, as attorney-in-fact to the Selling Shareholders
(except Ventures), to the effect that the representations and warranties of the
Selling Shareholders (except Ventures) contained in this Agreement are true and
correct as of the Closing Date and that the Selling Shareholders have complied
with all of the agreements and satisfied all of the conditions on their part to
be performed or satisfied hereunder on or before the Closing Date.

 

(c)       The Underwriters shall have received on the Closing Date an opinion of
Kirkland & Ellis LLP, outside counsel for the Company, dated the Closing Date,
to the effect set forth in Exhibit B.

 

15

--------------------------------------------------------------------------------


 

(d)      The Underwriters shall have received on the Closing Date an opinion of
Cleary Gottlieb Steen & Hamilton LLP, counsel for the Parent and the Selling
Shareholders, dated the Closing Date, to the effect set forth in Exhibit C.

 

(e)       The Underwriters shall have received on the Closing Date an opinion of
Davis Polk & Wardwell, counsel for the Underwriters, dated the Closing Date, to
the effect that:

 

(i)            this Agreement has been duly authorized, executed and delivered
by the Company, the Parent and Ventures;

 

(ii)           the statements relating to legal matters, documents or
proceedings included in the Time of Sale Prospectus and the Prospectus under the
captions “Description of Capital Stock” (with respect to the Company’s charter
and by-laws) and “Underwriters” fairly summarize in all material respects such
matters, documents or proceedings; and

 

(iii)          (A) in the opinion of such counsel, the Registration Statement,
the Time of Sale Prospectus and the Prospectus (except for the broadly available
road show, the financial statements and financial schedules and other financial
and statistical data included therein, as to which such counsel need not express
any belief) appear on their face to be appropriately responsive in all material
respects to the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder, and (B) nothing has come to the
attention of such counsel that causes such counsel to believe that (1) the
Registration Statement or the prospectus included therein (except for the
financial statements and financial schedules and other financial and statistical
data included therein, as to which such counsel need not express any belief) at
the time the Registration Statement became effective contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(2) the Time of Sale Prospectus (except for the broadly available road show, the
financial statements and financial schedules and other financial and statistical
data included therein, as to which such counsel need not express any belief) as
of the date of this Agreement or as amended or supplemented, if applicable, as
of the Closing Date contained or contains any untrue statement of a material
fact or omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (3) the Prospectus (except for the financial statements
and financial schedules and other financial and statistical data included
therein, as to which such counsel need not express any belief) as of its date or
as amended or supplemented, if applicable, as of the Closing Date contained or
contains any untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in

 

16

--------------------------------------------------------------------------------


 

the light of the circumstances under which they were made, not misleading.

 

With respect to Section 6(e)(iii), counsel for the Underwriters may state that
their opinion and belief is based upon their participation in the preparation of
the Registration Statement, the Time of Sale Prospectus and Prospectus and any
amendments or supplements thereto and review and discussion of the contents
thereof, but are without independent check or verification, except as specified.

 

The opinions of Kirkland & Ellis LLP and Cleary Gottlieb Steen & Hamilton LLP
provided pursuant to Sections 6(c) and 6(d) above shall be rendered to the
Underwriters at the request of the Company, the Parent or the Selling
Shareholders, as the case may be, and shall so state therein.

 

(f)       The Underwriters shall have received, on each of the date hereof and
the Closing Date, a letter dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Underwriters, from Ernst
& Young LLP, an independent registered public accounting firm, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement and the
Prospectus; provided that the letter delivered on the Closing Date shall use a
“cut-off date” not earlier than the date hereof.

 

(g)      The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and the Selling Shareholders, officers and directors of the
Company relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, delivered to you on or before the date
hereof, shall be in full force and effect on the Closing Date.

 

The several obligations of the Underwriters to purchase Additional Shares
hereunder are subject to the delivery to you on the applicable Option Closing
Date of such documents as you may reasonably request with respect to the good
standing of the Company, the due authorization and issuance of the Additional
Shares to be sold on such Option Closing Date and other matters related to the
issuance of such Additional Shares.

 

7.             Covenants of the Company. In further consideration of the
agreements of the Underwriters herein contained, the Company covenants with each
Underwriter as follows:

 

(a)       To furnish to you, without charge, three signed copies of the
Registration Statement (including exhibits thereto) and for delivery to each
other Underwriter a conformed copy of the Registration Statement (without
exhibits thereto) and to furnish to you in New York City, without charge, prior
to 10:00 a.m., New York City time, on the business day next succeeding the date
of this Agreement and during the period mentioned in Section 7(f) below, as many

 

17

--------------------------------------------------------------------------------


 

copies of the Time of Sale Prospectus, the Prospectus and any supplements and
amendments thereto or to the Registration Statement as you may reasonably
request.

 

(b)      Before amending or supplementing the Registration Statement, the Time
of Sale Prospectus or the Prospectus, to furnish to you a copy of each such
proposed amendment or supplement and not to file any such proposed amendment or
supplement to which you reasonably object, and to file with the Commission
within the applicable period specified in Rule 424(b) under the Securities Act
any prospectus required to be filed pursuant to such Rule.

 

(c)       To furnish to you a copy of each proposed free writing prospectus to
be prepared by or on behalf of, used by, or referred to by the Company and not
to use or refer to any proposed free writing prospectus to which you reasonably
object.

 

(d)      Not to take any action that would result in an Underwriter or the
Company being required to file with the Commission pursuant to Rule 433(d) under
the Securities Act a free writing prospectus prepared by or on behalf of the
Underwriter that the Underwriter otherwise would not have been required to file
thereunder.

 

(e)       If the Time of Sale Prospectus is being used to solicit offers to buy
the Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the opinion of counsel for the Underwriters,
it is necessary to amend or supplement the Time of Sale Prospectus to comply
with applicable law, forthwith to prepare, file with the Commission and furnish,
at its own expense, to the Underwriters and to any dealer upon request, either
amendments or supplements to the Time of Sale Prospectus so that the statements
in the Time of Sale Prospectus as so amended or supplemented will not, in the
light of the circumstances when delivered to a prospective purchaser, be
misleading or so that the Time of Sale Prospectus, as amended or supplemented,
will no longer conflict with the Registration Statement, or so that the Time of
Sale Prospectus, as amended or supplemented, will comply with applicable law.

 

(f)       If, during such period after the first date of the public offering of
the Shares as in the opinion of counsel for the Underwriters the Prospectus (or
in lieu thereof the notice referred to in Rule 173(a) under the Securities Act)
is required by law to be delivered in connection with sales by an Underwriter or
dealer, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein, in the light of the circumstances when the Prospectus (or in lieu
thereof the notice

 

18

--------------------------------------------------------------------------------


 

referred to in Rule 173(a) under the Securities Act) is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the
Underwriters, it is necessary to amend or supplement the Prospectus to comply
with applicable law, forthwith to prepare, file with the Commission and furnish,
at its own expense, to the Underwriters and to the dealers (whose names and
addresses you will furnish to the Company) to which Shares may have been sold by
you on behalf of the Underwriters and to any other dealers upon request, either
amendments or supplements to the Prospectus so that the statements in the
Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or in lieu thereof the notice referred to in
Rule 173(a) under the Securities Act) is delivered to a purchaser, be misleading
or so that the Prospectus, as amended or supplemented, will comply with law.

 

(g)      To endeavor to qualify the Shares for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request; provided, however, that the Company shall not be required in connection
therewith, as a condition thereof, to qualify as a foreign corporation or to
execute a consent to service of process in any jurisdiction or subject itself to
taxation as doing business in any jurisdiction in which it is not already
conducting its business.

 

(h)      To make generally available to the Company’s security holders and to
you as soon as practicable an earning statement covering a period of at least
twelve months beginning with the first fiscal quarter of the Company occurring
after the date of this Agreement which shall satisfy the provisions of Section
11(a) of the Securities Act and the rules and regulations of the Commission
thereunder.

 

8.        Expenses. Whether or not the transactions contemplated in this
Agreement are consummated or this Agreement is terminated, the Company agrees to
pay or cause to be paid all expenses incident to the performance of its
obligations under this Agreement, including:  (i) the fees, disbursements and
expenses of the Company’s counsel and the Company’s accountants and counsel for
the Selling Shareholders in connection with the registration and delivery of the
Shares under the Securities Act and all other fees or expenses in connection
with the preparation and filing of the Registration Statement, any preliminary
prospectus, the Time of Sale Prospectus, the Prospectus, any free writing
prospectus prepared by or on behalf of, used by, or referred to by the Company
and amendments and supplements to any of the foregoing, including all printing
costs associated therewith, and the mailing and delivering of copies thereof to
the Underwriters and dealers, in the quantities hereinabove specified, (ii) all
costs and expenses related to the transfer and delivery of the Shares to the
Underwriters, including any transfer or other taxes payable thereon, (iii) the
cost of printing or producing any Blue Sky or legal investment memorandum in
connection with the offer and sale of the Shares under state securities laws and
all expenses in connection with the qualification of the Shares for offer and
sale under state securities laws as provided in Section 7(g) hereof, including
filing fees and the

 

19

--------------------------------------------------------------------------------


 

reasonable fees and disbursements of one firm of counsel for the Underwriters in
connection with such qualification and in connection with the Blue Sky or legal
investment memorandum, (iv) all filing fees and the reasonable fees and
disbursements of one firm of counsel to the Underwriters incurred in connection
with the review and qualification of the offering of the Shares by the National
Association of Securities Dealers, Inc., (v) all costs and expenses incident to
listing the Shares on the NYSE, (vi) the cost of printing global certificates
representing the Shares, (vii) the costs and charges of any transfer agent,
registrar or depositary, (viii) the costs and expenses of the Company relating
to investor presentations on any “road show” undertaken in connection with the
marketing of the offering of the Shares, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (ix) the document production charges and expenses associated with printing
this Agreement, (x) all expenses in connection with any offer and sale of the
Shares outside of the United States, including filing fees and the reasonable
fees and disbursements of counsel for the Underwriters in connection with offers
and sales outside of the United States and (xi) all other costs and expenses
incident to the performance of the obligations of the Company hereunder for
which provision is not otherwise made in this Section. It is understood,
however, that except as provided in this Section, Section 10 entitled “Indemnity
and Contribution” and the last paragraph of Section 12 below, the Underwriters
will pay all of their costs and expenses, including fees and disbursements of
their counsel, stock transfer taxes payable on resale of any of the Shares by
them and any advertising expenses connected with any offers they may make.

 

The provisions of this Section shall not supersede or otherwise affect any
agreement that the Selling Shareholders may otherwise have for the allocation of
such expenses among themselves.

 

9.             Covenants of the Underwriters. Each Underwriter severally
covenants with the Company not to take any action that would result in the
Company being required to file with the Commission under Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of or used by
such Underwriter that otherwise would not be required to be filed by the Company
thereunder, but for the action of the Underwriter.

 

10.           Indemnity and Contribution. (a) The Company agrees to indemnify
and hold harmless each Underwriter, each person, if any, who controls any
Underwriter within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of any Underwriter within the
meaning of Rule 405 under the Securities Act from and against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other

 

20

--------------------------------------------------------------------------------


 

expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or any amendment
thereof, any preliminary prospectus, the Time of Sale Prospectus, any issuer
free writing prospectus as defined in Rule 433(h) under the Securities Act, any
Company information that the Company has filed, or is required to file, pursuant
to Rule 433(d) of the Securities Act, or the Prospectus or any amendment or
supplement thereto, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information relating to any
Underwriter furnished to the Company in writing by such Underwriter through you
expressly for use therein.

 

(b)      The Parent and Ventures agree to indemnify and hold harmless each
Underwriter, each person, if any, who controls any Underwriter within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, and each affiliate of any Underwriter within the meaning of Rule 405 under
the Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any amendment thereof,
any preliminary prospectus, the Time of Sale Prospectus, any issuer free writing
prospectus as defined in Rule 433(h) under the Securities Act, any Company
information that the Company has filed, or is required to file, pursuant to Rule
433(d) of the Securities Act, or the Prospectus or any amendment or supplement
thereto, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such losses, claims, damages or
liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information relating to any Underwriter
furnished to the Company in writing by such Underwriter through you expressly
for use therein, but only with reference to information relating to the Parent
or Ventures furnished by or on behalf of the Parent or Ventures for use in the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
any issuer free writing prospectus, the Prospectus or any amendments or
supplements thereto.

 

(c)       Each Selling Shareholder other than Ventures agrees, severally and not
jointly, to indemnify and hold harmless each Underwriter, each person, if any,
who controls any Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each affiliate of any
Underwriter within the meaning of Rule 405 under the Securities Act from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with

 

21

--------------------------------------------------------------------------------


 

defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any amendment thereof, any preliminary prospectus, the
Time of Sale Prospectus, any issuer free writing prospectus as defined in Rule
433(h) under the Securities Act, any Company information that the Company has
filed, or is required to file, pursuant to Rule 433(d) of the Securities Act, or
the Prospectus or any amendment or supplement thereto, or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through you expressly for use therein, but only with reference
to information relating to such Selling Shareholder furnished by or on behalf of
such Selling Shareholder for use in the Registration Statement, any preliminary
prospectus, the Time of Sale Prospectus, any issuer free writing prospectus, the
Prospectus or any amendments or supplements thereto.

 

(d)      Each Underwriter agrees, severally and not jointly, to indemnify and
hold harmless the Company, each Selling Shareholder, the directors of the
Company, the officers of the Company who sign the Registration Statement and
each person, if any, who controls the Company or a Selling Shareholder within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the foregoing indemnity from the Company to
such Underwriter, but only with reference to information relating to such
Underwriter furnished to the Company in writing by such Underwriter through you
expressly for use in the Registration Statement, any preliminary prospectus, the
Time of Sale Prospectus, any issuer free writing prospectus or the Prospectus or
any amendment or supplement thereto.

 

(e)       In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity or
contribution may be sought pursuant to Section  10(a), 10(b), 10(c), 10(d) or
10(f) such person (the “indemnified party”) shall promptly notify the person
against whom such indemnity or contribution may be sought (the “indemnifying
party”) in writing and the indemnifying party, upon request of the indemnified
party, shall retain counsel reasonably satisfactory to the indemnified party to
represent the indemnified party and any others the indemnifying party may
designate in such proceeding and shall pay the fees and disbursements of such
counsel related to such proceeding.  In any such proceeding, any indemnified
party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would

 

22

--------------------------------------------------------------------------------


 

be inappropriate due to actual or potential differing interests between them. 
It is understood that the indemnifying party shall not, in respect of the legal
expenses of any indemnified party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for (i) the fees and expenses of
more than one separate firm (in addition to any local counsel) for all
Underwriters and all persons, if any, who control any Underwriter within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act or who are affiliates of any Underwriter within the meaning of Rule 405
under the Securities Act, (ii) the fees and expenses of more than one separate
firm (in addition to any local counsel) for the Company, and each of its
directors, officers who sign the Registration Statement and each person, if any,
who controls the Company within the meaning of either such Section and (iii) the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Selling Shareholders and all persons, if any, who control any
Selling Shareholder within the meaning of either such Section, and that all such
fees and expenses shall be reimbursed as they are incurred.  In the case of any
such separate firm for the Underwriters and such control persons and affiliates
of any Underwriters, such firm shall be designated in writing by Morgan Stanley
and Cowen.  In the case of any such separate firm for the Company, and such
directors, officers and control persons of the Company, such firm shall be
designated in writing by the Company.  In the case of any such separate firm for
the Selling Shareholders and such control persons of any Selling Shareholders,
such firm shall be designated in writing by Ventures.  The indemnifying party
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment.  Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
and third sentences of this paragraph, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement.  No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

(f)       To the extent the indemnification provided for in Section 10(a),
10(b), 10(c), or 10(d) is unavailable to an indemnified party or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each indemnifying party under such paragraph, in lieu of indemnifying such

 

23

--------------------------------------------------------------------------------


 

indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand from the offering of the Shares
or (ii) if the allocation provided by clause 10(f)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 10(f)(i) above but also the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations.  The relative benefits
received by the Company and the Selling Shareholders on the one hand and the
Underwriters on the other hand in connection with the offering of the Shares
shall be deemed to be in the same respective proportions as the net proceeds
from the offering of the Shares (before deducting expenses) received by the
Selling Shareholders and the total underwriting discounts and commissions
received by the Underwriters, in each case as set forth in the table on the
cover of the Prospectus, bear to the aggregate Public Offering Price of the
Shares.  The relative fault of the Company and the Selling Shareholders on the
one hand and the Underwriters on the other hand shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Selling Shareholders or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.  The
Underwriters’ respective obligations to contribute pursuant to this Section 10
are several in proportion to the respective number of Shares they have purchased
hereunder, and not joint.  The Selling Shareholders’ respective obligations to
contribute pursuant to this Section 10 are several in proportion to the
respective number of Shares they have sold hereunder, and not joint.

 

(g)      Each of the Company, the Selling Shareholders and the Underwriters
agrees that it would not be just or equitable if contribution pursuant to this
Section 10 were determined by pro rata allocation (even if the Underwriters were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
Section 10(f).  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages and liabilities referred to in Section 10(f)
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 10, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Shares underwritten by it and distributed to the public were
offered to the public exceeds the amount of any damages that such Underwriter
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged

 

24

--------------------------------------------------------------------------------


 

omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The
remedies provided for in this Section 10 are not exclusive and shall not limit
any rights or remedies which may otherwise be available to any indemnified party
at law or in equity.

 

(h)      The indemnity and contribution provisions contained in this Section 10
and the representations, warranties and other statements of the Company, the
Parent and the Selling Shareholders contained in this Agreement shall remain
operative and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of any Underwriter, any
person controlling any Underwriter or any affiliate of any Underwriter, the
Parent or any person controlling the Parent, any Selling Shareholder or any
person controlling any Selling Shareholder or the Company, its officers or
directors or any person controlling the Company and (iii) acceptance of and
payment for any of the Shares.

 

11.           Termination.  The Underwriters may terminate this Agreement by
notice given by you to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the American Stock Exchange, the Nasdaq National Market,
the Chicago Board of Options Exchange, the Chicago Mercantile Exchange or the
Chicago Board of Trade, (ii) trading of any securities of the Company shall have
been suspended on any exchange or in any over-the-counter market, (iii) a
material disruption in securities settlement, payment or clearance services in
the United States shall have occurred, (iv) any moratorium on commercial banking
activities shall have been declared by Federal or New York State authorities or
(v) there shall have occurred any outbreak or escalation of hostilities, or any
change in financial markets or any calamity or crisis that, in your judgment, is
material and adverse and which, singly or together with any other event
specified in this clause (v), makes it, in your judgment, impracticable or
inadvisable to proceed with the offer, sale or delivery of the Shares on the
terms and in the manner contemplated in the Time of Sale Prospectus or the
Prospectus.

 

12.           Effectiveness; Defaulting Underwriters.  This Agreement shall
become effective upon the execution and delivery hereof by the parties hereto.

 

If, on the Closing Date or an Option Closing Date, as the case may be, any one
or more of the Underwriters shall fail or refuse to purchase Shares that it has
or they have agreed to purchase hereunder on such date, and the aggregate number
of Shares which such defaulting Underwriter or Underwriters agreed but failed or
refused to purchase is not more than one-tenth of the aggregate number of the
Shares to be purchased on such date, the other Underwriters shall be obligated
severally in the proportions that the number of Firm Shares set forth

 

25

--------------------------------------------------------------------------------


 

opposite their respective names in Schedule II bears to the aggregate number of
Firm Shares set forth opposite the names of all such non-defaulting
Underwriters, or in such other proportions as you may specify, to purchase the
Shares which such defaulting Underwriter or Underwriters agreed but failed or
refused to purchase on such date; provided that in no event shall the number of
Shares that any Underwriter has agreed to purchase pursuant to this Agreement be
increased pursuant to this Section 12 by an amount in excess of one-ninth of
such number of Shares without the written consent of such Underwriter.  If, on
the Closing Date, any Underwriter or Underwriters shall fail or refuse to
purchase Firm Shares and the aggregate number of Firm Shares with respect to
which such default occurs is more than one-tenth of the aggregate number of Firm
Shares to be purchased on such date, and arrangements satisfactory to you, the
Company and the Selling Shareholders for the purchase of such Firm Shares are
not made within 36 hours after such default, this Agreement shall terminate
without liability on the part of any non defaulting Underwriter, the Company or
the Selling Shareholders.  In any such case either you or the Selling
Shareholders shall have the right to postpone the Closing Date, but in no event
for longer than seven days, in order that the required changes, if any, in the
Registration Statement, in the Time of Sale Prospectus, in the Prospectus or in
any other documents or arrangements may be effected.  If, on an Option Closing
Date, any Underwriter or Underwriters shall fail or refuse to purchase
Additional Shares and the aggregate number of Additional Shares with respect to
which such default occurs is more than one-tenth of the aggregate number of
Additional Shares to be purchased on such Option Closing Date, the
non-defaulting Underwriters shall have the option to (i) terminate their
obligation hereunder to purchase the Additional Shares to be sold on such Option
Closing Date or (ii) purchase not less than the number of Additional Shares that
such non defaulting Underwriters would have been obligated to purchase in the
absence of such default.  Any action taken under this paragraph shall not
relieve any defaulting Underwriter from liability in respect of any default of
such Underwriter under this Agreement.

 

If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Company, the Parent or any
Selling Shareholder to comply with the terms or to fulfill any of the conditions
of this Agreement, or if for any reason the Company, the Parent or any Selling
Shareholder shall be unable to perform its obligations under this Agreement, or
if the underwriters elect to terminate this Agreement pursuant to Section 11
hereof, the Company will reimburse the Underwriters or such Underwriters as have
so terminated this Agreement with respect to themselves, severally, for all out
of pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Underwriters in connection with this Agreement or
the offering contemplated hereunder.

 

13.           Counterparts.  This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

26

--------------------------------------------------------------------------------


 

14.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.

 

15.           Headings.  The headings of the sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed a part
of this Agreement.

 

16.           Entire Agreement.  (a) This Agreement, together with any
contemporaneous written agreements and any prior written agreements (to the
extent not superseded by this Agreement) that relate to the offering of the
Shares, represents the entire agreement between the Company and the Selling
Shareholders, on the one hand, and the Underwriters, on the other, with respect
to the preparation of any preliminary prospectus, the Time of Sale Prospectus,
the Prospectus, the conduct of the offering, and the purchase and sale of the
Shares.

 

(b)      The Company acknowledges that in connection with the offering of the
Shares:  (i) the Underwriters have acted at arms length, are not agents of, and
owe no fiduciary duties to, the Company or any other person, (ii) the
Underwriters owe the Company only those duties and obligations set forth in this
Agreement and prior written agreements (to the extent not superseded by this
Agreement), if any, and (iii) the Underwriters may have interests that differ
from those of the Company.  The Company waives to the full extent permitted by
applicable law any claims it may have against the Underwriters arising from an
alleged breach of fiduciary duty in connection with the offering of the Shares.

 

17.           Notices.  All communications hereunder shall be in writing and
effective only upon receipt and (a) if to the Underwriters, shall be delivered,
mailed or sent to you in care of Morgan Stanley & Co. Incorporated, 1585
Broadway, New York, New York 10036, Attention:  Legal Department, and Cowen and
Company, LLC, 1221 Avenue of the Americas, New York, New York 10020, Attention: 
General Counsel, (b) if to the Company, shall be delivered, mailed or sent to
1543 Wazee Street, Denver, Colorado 80202, Attention:  Montgomery Moran, (c) if
to Parent or Ventures, shall be delivered, mailed or sent to 2915 Jorie Blvd.,
Oak Brook, Illinois 60523, Attention: General Counsel, or (d) if to the Selling
Shareholders other than Ventures, shall be delivered, mailed or sent to 1543
Wazee Street, Denver, Colorado 80202, Attention:  Montgomery Moran and Jack
Hartung.

 

27

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

CHIPOTLE MEXICAN GRILL, INC.

 

 

 

 

 

By:

  /s/ John R. Hartung

 

 

Name:

John R. Hartung

 

 

Title:

Chief Finance and Development Officer

 

 

 

 

 

 

 

MCDONALD’S VENTURES, LLC

 

 

 

 

 

By:

  /s/ Catherine A. Griffin

 

 

Name: Catherine A. Griffin

 

 

Title: Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

MCDONALD’S CORPORATION

 

 

 

 

 

By:

  /s/ Catherine A. Griffin

 

 

Name:

Catherine A. Griffin

 

 

Title:

Vice President — Deputy General Counsel and
Assistant Secretary

 

 

 

 

 

 

 

THE SELLING SHAREHOLDERS
(OTHER THAN MCDONALD’S
VENTURES, LLC)

 

 

 

 

 

By:

  /s/ Montgomery F. Moran

 

 

Attorney-in-Fact for the Selling
Shareholders (other than
McDonald’s Ventures, LLC)

 

 

Name: Montgomery F. Moran

 

 

Title: President & COO

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof

 

MORGAN STANLEY & CO. INCORPORATED
COWEN AND COMPANY, LLC

Acting severally on behalf of themselves
and the several Underwriters named in
Schedule II hereto

 

By:

Morgan Stanley & Co. Incorporated

 

 

 

 

By:

  /s/ Kristen C. Rossi

 

 

Name:

Kristen C. Rossi

 

Title:

Vice President

 

 

By:

Cowen and Company, LLC

 

 

 

 

By:

  /s/ William B. Buchanan, Jr.

 

 

Name: William B. Buchanan, Jr.

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Selling Shareholder

 

Number of Firm Shares
to be Sold

 

 

 

 

 

McDonald’s Ventures, LLC

 

4,100,000

 

Kurt P. Altman

 

180

 

Michael Baghramian

 

2,000

 

Neil W. Flanzraich

 

22,896

 

Neil Flanzraich Trust

 

34,792

 

Alan H. and Darlene J. Friedman Revocable Trust

 

8,926

 

Melvyn and Lynn Goodman Intervivos Trust

 

15,000

 

Marlene S. Harrington

 

2,620

 

MDG Company

 

10,917

 

Total:

 

4,197,331

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Underwriter

 

Number of Firm
Shares
To Be Purchased

 

 

 

 

 

Morgan Stanley & Co. Incorporated

 

1,678,930

 

Cowen and Company, LLC

 

1,049,333

 

Banc of America Securities LLC

 

419,733

 

Citigroup Global Markets Inc.

 

251,840

 

J.P. Morgan Securities Inc.

 

251,840

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

251,840

 

SunTrust Capital Markets, Inc.

 

167,893

 

M.R. Beal and Company

 

20,987

 

Cabrera Capital Markets, Inc.

 

20,987

 

Loop Capital Markets, LLC

 

20,987

 

Samuel A. Ramirez & Company, Inc.

 

20,987

 

Muriel Siebert & Co., Inc.

 

20,987

 

The Williams Capital Group, L.P.

 

20,987

 

Total:

 

4,197,331

 

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Time of Sale Prospectus

 

1.             Preliminary Prospectus issued May 12, 2006

 

2.             Roadshow of the Company available at www.netroadshow.com

 

3.             Final Term Sheet attached hereto as Exhibit D

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

List of Subsidiaries Not Wholly Owned by the Company

 

Chipotle Mexican Grill of Maryland, LLC

 

Chipotle Mexican Grill of Berwyn Heights, LLC

 

CMG of Prince Georges, LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

 

May           , 2006

 

Morgan Stanley & Co. Incorporated

Cowen and Company, LLC

c/o

 

Morgan Stanley & Co. Incorporated

 

 

1585 Broadway

 

 

New York, NY 10036

 

Dear Sirs and Mesdames:

 

The undersigned understands that Morgan Stanley & Co. Incorporated (“Morgan
Stanley”) and Cowen and Company, LLC (“Cowen”) propose to enter into an
Underwriting Agreement (the “Underwriting Agreement”) with Chipotle Mexican
Grill, Inc., a Delaware corporation (the “Company”), and certain holders of
shares of class B common stock of the Company, providing for the public offering
(the “Public Offering”) by the several Underwriters, including Morgan Stanley
and Cowen (the “Underwriters”), of shares (the “Shares”) of class A common stock
of the Company, par value $0.01 per share (the “Class A Common Stock”, and,
collectively with the class B common stock of the Company, the “Common Stock”).

 

To induce the Underwriters that may participate in the Public Offering to
continue their efforts in connection with the Public Offering, the undersigned
hereby agrees that, without the prior written consent of Morgan Stanley and
Cowen on behalf of the Underwriters, it will not, during the period commencing
on the date hereof and ending 90 days after the date of the Underwriting
Agreement (the “Restricted Period”), (1) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
or (2) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise.

 

The foregoing sentence shall not apply to (a) transactions relating to shares of
Class A Common Stock or other securities acquired in open market transactions
after the completion of the Public Offering, provided that no filing under
Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) shall be required or shall be voluntarily made in connection with
subsequent sales of Common Stock or other securities acquired in such open

 

--------------------------------------------------------------------------------


 

market transactions, (b) transfers of shares of Common Stock or any security
convertible into Common Stock as a bona fide gift, (c) transfers of shares of
Common Stock to any trust, partnership or limited liability company for the
direct or indirect benefit of the undersigned or the immediate family of the
undersigned provided that any such transfer shall not involve a disposition for
value, (d) transfers of shares of Common Stock to any beneficiary of the
undersigned pursuant to a will or other testamentary document or applicable laws
of descent, (e) transfers of shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock to the Company,
(f) distributions of shares of Common Stock or any security convertible into
Common Stock to limited partners or stockholders of the undersigned provided
that any such transfer shall not involve a disposition for value, (g) transfers
of shares of Common Stock to any wholly-owned subsidiary of the undersigned or
to the parent corporation of the undersigned or any wholly-owned subsidiary of
such parent corporation provided that any such transfer shall not involve a
disposition for value, or (h) transfers of shares of Common Stock with the prior
written consent of Morgan Stanley and Cowen, provided that in the case of any
transfer or distribution pursuant to clause (b), (c), (d), (e), (f) or (g) of
this lock-up letter, (i) each donee, distributee or transferee shall sign and
deliver a lock-up letter substantially in the form of this letter and (ii) no
filing under Section 16(a) of the Exchange Act, reporting a reduction in
beneficial ownership of shares of Common Stock, shall be required or shall be
voluntarily made during the restricted period referred to in the foregoing
sentence.  For purposes of this lock-up letter, “immediate family” shall mean
any relationship by blood, marriage, domestic partnership or adoption, not more
remote than first cousin.

 

In addition, the undersigned agrees that, without the prior written consent of
Morgan Stanley and Cowen on behalf of the Underwriters, it will not, during the
Restricted Period, make any demand for or exercise any right with respect to,
the registration of any shares of Common Stock or any security convertible into
or exercisable or exchangeable for Common Stock.  The undersigned also agrees
and consents to the entry of stop transfer instructions with the Company’s
transfer agent and registrar against the transfer of the undersigned’s shares of
Common Stock except in compliance with the foregoing restrictions.

 

If:

 

(1)           during the last 17 days of the Restricted Period the Company
issues an earnings release or material news or a material event relating to the
Company occurs; or

 

(2)           prior to the expiration of the Restricted Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the Restricted Period;

 

--------------------------------------------------------------------------------


 

the restrictions imposed by this agreement shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event.

 

The undersigned shall not engage in any transaction that may be restricted by
this agreement during the 34-day period beginning on the last day of the initial
Restricted Period unless the undersigned requests and receives prior written
confirmation from the either Company or Morgan Stanley and Cowen on behalf of
the Underwriters that the restrictions imposed by this agreement have expired.

 

This lock-up letter shall be terminated (i) if for any reason the Underwriting
Agreement is terminated prior to the closing of the Public Offering or (ii) if,
prior to the execution and delivery of the Underwriting Agreement, (a) July 31,
2006 occurs or (b) McDonald’s Corporation publicly announces that the Company
will not be proceeding with the Public Offering.

 

The undersigned understands that the Company and the Underwriters are relying
upon this agreement in proceeding toward consummation of the Public Offering. 
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.

 

--------------------------------------------------------------------------------


 

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions.  Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which are subject to
negotiation between the Company and the Underwriters.

 

 

 

Very truly yours,

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPANY COUNSEL OPINION

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF PARENT AND SELLING SHAREHOLDERS’

COUNSEL OPINION

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FINAL TERM SHEET

 

--------------------------------------------------------------------------------